Detailed Action1
Examiner Comment
As a preliminary matter, examiner would like to apologize for several errors made in the previous non-final office action, such as an improperly included RCE form paragraph and failing to list the reference in the 103 rejection.    

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 8,552,347 to Boschet.
Claim 15 recites a method of bonding a fairing to a rotor blade.  Boschet relates to a method of bonding a sheath fairing to a turbine blade having improved heating properties. See Boschet col. 2, Il. 14-36. Claim 15 recites installing a first fairing to a surface of the rotor blade.  Boschet teaches installing a [sheath] (6) about [a] rotor blade (7). See Boschet col. 5, ll. 17-25 and Fig. 3. Claim 1 then recites positioning a first assembly of a bond fixture about the rotor blade adjacent the first fairing.  Boschet teaches installing a bonding assembly (1) that includes an inner heater means (30) a surrounding primary layers (5), a metal layer (4), an expanding insulation layer (3) and a rigid yoke (2).  Examiner defines all of these layers excepting the yoke as the first assembly bond fixture.  Figure 3 of Boschet shows that this assembly is positioned about the leading edge fairing.  The moment the bonding assembly first contacts the rotor blade and fairing, the step of positioning a first assembly is fulfilled.  The act of moving the bonding assembly into final position adjusts the position of the expanding insulation layer (5) that provides pressure. See Boschet col 3, Il. 8-22. This further movement meets the recited limitation of adjusting a position of one or more pressure pads of the first assembly (the expanding layer being the pressure pad).  A rigid yoke (2) is then also installed that restrict[s] movement of the bond fixture relative to the rotor blade.  See Boschet col. 5, ll 52-57.  Thus, the rigid yoke is considered the support structure.  Finally, Boschet teaches applying localized and constant pressure to the first fairing via the bond fixture.  Specifically, Boschet teaches the insulation layers (5) expands when heated to apply pressure.  See Boschet col. 5, ll. 45-57.  Furthermore, Boschet teaches that the induction heating system provides uniform heat.  See Boschett col. 2, ll. 42-48.  Thus, the resulting pressure will also be uniform.
Claim 15 further recites installing a second fairing using a second assembly, etc.  MPEP 2144.05 VI (B) states that it is obvious to duplicate parts.  Boschet teaches that it is a system for repairing damaging leading edge fairings.  See Boschet cols. 1-2.  If multiple locations were damaged it would have been obvious as a matter of common sense to repair multiple fairing segments, with multiple bond fixture segments.  Alternately, examiner takes Official Notice that many aircraft wings have wing segments with different sweep, resulting in a region of the leading edge that transitions from one wing angle to a second.  Replacing the entire leading edge sheath of such an airfoil would logically require two fairing segments and two bonding fixture segments on either side of this transition.  Thus, for a variety of reasons it would have been obvious as a matter of common sense that one might need to bond multiple fairing segments.  
Claim 15 also recites that the support structure compris[es] a brace including a contour complementary to the two assemblies.  Applicant argues that the rigid yoke of Boschet is not a brace.  Yet the definition of the term brace is merely a device that supports a weaker structure.  It is examiner’s position that the yoke of Boschet is a brace.  It surrounds and compresses the inner portions of the fixture and thus supports them.  The yoke further has a contour complementary to the underlying assembly portions, as seen in figures 1 & 3.  As such, it still teaches this feature.
Regarding claim 16, just as the act of moving the bonding assembly into final position meets the recited limitation of adjusting a position of one or more pressure pads of the first assembly it also meets this limitation for the second assembly.  Also, the expanding insulation layer (5) provides localized and constant pressure. See Boschet col 3, Il. 8-22.  
Claim 17 recites applying the pressure simultaneously to both the first and second fairings.  This would also have been obvious as a matter of common sense as it would aid in synchronizing curing of the adhesives.  Also, such adhesives often have long curing times, thus one of ordinary skill would not have wanted to have duplicate adhesive curing periods.
Claim 18 recites contacting at least one of the one or more pressure pads of the first assembly and the…second assembly with the rotor blade.  As noted in the rejection of claim 15, the expanding layer (5) of the bonding assembly is analogous to the pressure pad.  Figures 1 and 3 show that this layer contacts the rotor blade (6, 7).

Allowable Subject Matter
Claims 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered.
The double patenting and 112 rejections are overcome.  Additionally, the amendments to claim 15 overcome the anticipation rejection.  However, the obvious rejection of claim 16 has been applied to claim 15.  Thus, applicant’s arguments must be addressed.
Applicant argues that the rigid yoke of Boschet is not a brace.  Yet the definition of the term brace is merely a device that supports a weaker structure.  It is examiner’s position that the yoke of Boschet is a brace.  It surrounds and compresses the inner portions of the fixture and thus supports them.  The yoke further has a contour complementary to the underlying assembly portions, as seen in figures 1 & 3.  Applicant also argues that the instant invention applies a different technique that Boschet.  While applicant’s technique does differ from Boschet, the language of claim 15 does not yet limit claim 15 to this different technique.  The language remains broad enough to be rejected using Boschet.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”